Exhibit 26(k): Opinion and Consent of Counsel VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM April 11, 2017 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Post-Effective Amendment No. 12 to Registration Statement on Form N-6 Prospectus Title: Voya Corporate VUL File Nos.: 333-143973 and 811-08292 Ladies and Gentlemen: The undersigned serves as counsel to Security Life of Denver Insurance Company, a Colorado life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the Post-Effective Amendment to the above-referenced
